As filed with the Securities and Exchange Commission onMarch 5, 2008 Registration No. 333-148155 UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON D.C. 20549 FORM S-1/A (Amendment No. 2) REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 NP Capital Corp. (Name of small business issuer in its charter) Delaware 3674 20-5241121 (State or other Jurisdictionof Incorporation (Primary Standard Industrial Classification Code Number) (I.R.S. Employer Identification No.) orOrganization) NP
